FILED
                               NOT FOR PUBLICATION                           DEC 02 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


SONA MIRIJANYAN; et al.,                          No. 11-73915

               Petitioners,                       Agency Nos. A095-633-925
                                                              A095-633-926
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Sona Mirijanyan and her daughter, natives and citizens of Armenia, petition

for review of the Board of Immigration Appeals’ order dismissing their appeal

from an immigration judge’s decision denying their application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Chebchoub v. INS, 257 F.3d 1038, 1042

(9th Cir. 2001), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies between Mirijanyan’s testimony and written

application regarding the central incident of harm Mirijanyan allegedly suffered,

and where she lived at the time. See id. at 1043 (inconsistencies about the events

leading up to petitioner’s departure and the number of times he was arrested went

to the heart of the claim). Mirijanyan’s explanations do not compel the opposite

result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). The record does not

support Mirijanyan’s contention that the agency failed to fully consider her

explanations or testimony. In the absence of credible testimony, petitioners’

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

       Finally, Mirijanyan’s CAT claim fails because it is based on the same

testimony the agency found not credible, and she does not point to any other

evidence in the record that compels the conclusion that it is more likely than not

she would be tortured if returned to Armenia. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.

                                          2                                     11-73915